Citation Nr: 1523560	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating for status posterior right thigh contusion with residual localized numbness. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2013 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the January 2013 rating decision, the RO, in relevant part, granted service connection for bilateral hearing loss and status posterior right thigh contusion with residual localized numbness, and assigned both disabilities noncompensable disability ratings, effective May 16, 2012.  In the January 2014 rating decision, the RO denied entitlement to service connection for chronic obstructive pulmonary disease (COPD).

In a March 2015 statement the Veteran withdrew his requests for a Board hearing.  

The issues of entitlement to compensable ratings for bilateral hearing loss and residuals of a right thigh contusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not have a current lung disability that is the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131. 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 
      
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

A May 2013 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate a claim for service connection for a lung disability in accordance with 38 C.F.R. § 3.159(b).  

The AOJ obtained the Veteran's service treatment records (STRs) and post-service VA treatment records.  Additionally, the Veteran was afforded a VA examination with respect to his claim.  VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).
II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran has a current lung disability.  COPD was diagnosed during a June 2013 VA examination.

The Veteran's STRs reveals that he suffered from possible bronchi pneumonia during service.  He reported to sick call in December 1975 with general malaise, headache, and a non-productive cough lasting three days.  The impression was rule out bronchi pneumonia.  Nine days later, he had a clear chest x-ray, and his condition was noted to have resolved.

In the June 2013 VA examination report, the examiner provided the opinion that the Veteran's current lung condition was less likely than not etiologically related to complaints of general malaise with non-productive cough, diagnosed as possible bronchi pneumonia, during service.  The examiner noted that the Veteran had one instance of possible pneumonia, but soon after was found to have a clear chest X-ray, with his condition resolved.  His separation examination dated in January 1976 noted that his lungs and chest were normal.  

The examiner further noted that post-service medical records did not note lung problems until recently, and that the Veteran himself reported that his lung and cough problems started to be problematic in approximately 1998, over 20 years after his separation from service.  Thus, the examiner concluded that while pulmonary function testing revealed mild obstructive lung dysfunction, the COPD was most likely related to the Veteran's long-term smoking habit.  The examiner further noted that a link between tobacco use and COPD was well-documented in medical literature.  

The VA examiner's opinion was based on an accurate history, is definitive and was supported by a rationale.  The examiner considered evidence of pneumonia in the Veteran's STRs, but concluded that such did not likely lead to the development of COPD, but that rather, his long-term smoking habit was the most likely cause.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Based on the examiner's opinion, the Board cannot make a finding that all required elements for service connection for a lung disability have been met.  While he has a current lung disability, and had symptoms of pneumonia during service, required evidence of a nexus is absent.  See Shedden, supra.

The Veteran has expressed his belief that the current lung disability was incurred during service; however, it would require medical expertise to provide an opinion with respect to the causes of his current lung disability, especially given that a medical professional has concluded that medical evidence and literature are against such a causal link.  Where the Veteran lacks the requisite medical expertise for an etiology opinion, his contentions do not constitute competent evidence regarding the etiology of his COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Similarly, while the Veteran's representative contended that his current condition has been persistent since service, this contention is contradicted by the Veteran's own reports to the VA examiner.  Moreover, there is no other evidence, medical or otherwise, of treatment for a lung disability at any point prior to the Veteran's VA examination.  

A preponderance of the evidence is against the claim for service connection for a lung disability; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a lung disability is denied.

REMAND

The Veteran's right leg disability was last evaluated during VA examination in December 2012.  At that time, he denied having any dysfunction or decrease of range of motion with regard to any right leg joints.  During a VA clinical consultation in August 2013, however, he complained of stiffness of his right leg joints.  This evidence tends to indicate an increase in right leg disability since the prior examination.  A new VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

A June 2013 VA audiology clinic note indicated that an audiogram was recorded at that time; however the results of audiometric testing were not included in the audiology report.  These audiometric testing results are relevant to the Veteran's claim.  38 C.F.R. § 3.159 (2014)

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the results of VA audiometric testing performed in June 2013.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of the service connected right thigh disability.  The examiner should review the claim file, including this REMAND.  

With respect to any related limitation of motion, the examiner should express, in terms of the degree of additional range-of-motion loss, any limitation of function of such right leg joint due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

The examiner should identify the current degree of severity of associated peripheral nerve dysfunction (i.e., mild or moderate, or severe to complete paralysis).

3.  If new evidence indicates an increase in severity of the Veteran's service-connected bilateral hearing loss, schedule him for a VA audiological examination to assess the current severity of his hearing loss.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


